Citation Nr: 1440254	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  07-17 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for aortic valvular stenosis.

2.  Entitlement to service connection for a sleep disorder, to include sleep apnea, including as secondary to the service-connected chronic sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from September 1978 to September 1982, with additional service in the National Guard from October 1982 to October 1985.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC. 


REMAND

Based upon its review of the Veteran's claims file, the Board finds that the duty to assist the Veteran has yet to be fully met with regard to these claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

The Veteran contends that he has a sleep disorder, to include his diagnosed sleep apnea, that was either caused by or is aggravated by his service-connected chronic sinusitis associated with residuals of a fractured nasal bone.  Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In this case, a September 2010 VA examiner opined that the Veteran's obstructive sleep apnea is not related to his service-connected chronic sinusitis.  The rationale for this opinion was that there is no causal relationship between chronic sinus infections and sleep apnea although both can contribute to symptomatology of troubled breathing.  The examiner further stated that although nasal congestion is a potential risk factor for the development of obstructive sleep apnea, the Veteran has demonstrated patent nasal airways without septal deviation or obstruction on several CT scans.  The examiner concluded that the Veteran's sleep apnea is more likely secondary to his risk factors of obesity, wide neck and mechanical abnormality of small airway.  This opinion is primarily an opinion as to causation, but is without adequate discussion of aggravation.  The examiner clearly indicated that chronic sinus problems can contribute to symptoms related to trouble breathing, but there is no opinion as to whether the Veteran's chronic sinusitis causes trouble breathing, which then causes or aggravates an existing sleep disorder.  More recent records, the August 2011 VA sinus examination report in particular, show the Veteran's symptoms as ongoing complaints with mouth breathing and chronic nasal obstruction occurring at night.  Because the evidence suggests that the Veteran indeed may experience trouble breathing due to nasal problems at nighttime, and the 2010 VA examiner suggested a potential relationship between symptoms such as these and an effect on sleep apnea, the Board finds that the opinion is inadequate in that there is no discussion of the potential aggravation of the Veteran's sleep disorder by his service-connected chronic sinusitis.  For these reasons, the claim must be remanded for a new medical examination as the September 2010 VA examination and opinion was inadequate.  38 C.F.R. § 3.159(c)(4) (2012); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate). 

Furthermore, a review of the Veteran's claims file reveals that partial service treatment records are within the record, but not the complete service treatment records.  Records dated in June, July and November 1981 and in March 1982 are within the record.  Neither the entrance or separation examination related to his September 1978 to September 1982 period of active service are available.  Further, there are no records related to his National Guard service from October 1982 to October 1985.  An August 2011 letter from the Department of the Army, Illinois Army and Air National Guard indicates the RO should contact the St. Louis Records Management Center for the medical records related to the Veteran's National Guard service.  The record does not include any indication of the efforts made to obtain the Veteran's complete service treatment records related to his periods of active service and National Guard service.  A remand is necessary so that this requisite development can occur.  38 C.F.R. § 3.159(c)(2) (2013).

Accordingly, the claims for service connection for aortic valvular stenosis and for sleep apnea are remanded for the following actions:

1.  The RO must obtain the Veteran's complete service treatment records related to both his September 1978 to September 1982 active service, and his October 1982 to October 1985 National Guard service.  If, after making reasonable efforts to obtain named records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded the appropriate VA examination to determine whether the Veteran's sleep disorder is related to his service-connected chronic sinusitis.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The claims file and all electronic records in either Virtual VA or the Veterans Benefits Management System must be made available to the examiner, and the examiner must specify in the examination report that the claims file and electronic records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether the Veteran's sleep disorder is due to or aggravated by any service-connected disorder, to specifically include chronic sinusitis.  In rendering this opinion, the examiner must address the various notations in the record indicating that he experienced trouble at night as a result of trouble breathing due to his nasal passages.  The examiner must address the Veteran's lay statements, including his reports related to trouble sleeping due to breathing difficulties at night.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to the last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If either of the claims on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the claim must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



